Title: To George Washington from Charles Cornwallis, 17 October 1781
From: Cornwallis, Charles
To: Washington, George


                  
                     Sir
                     York, Virginia 17th Octr 1781
                  
                  I propose a Cessation of Hostilities for Twenty four hours, And that two Officers may be appointed by each side to Meet at Mr Moore’s house to settle terms for the surrender of the posts of York & Gloucester.  I have the honour to be Sir Your most obedient & most humble Servant
                  
                     Cornwallis
                  
               